OPINION OF THE COURT
Per Curiam.
The respondent was admitted to the practice of law in New *201York by the First Judicial Department on August 22, 1983. At all times relevant herein, he maintained an office for the practice of law within the First Judicial Department.
The respondent was suspended from the practice of law in New York by order of this Court, entered March 31, 1992, based upon uncontroverted evidence of serious professional misconduct and his failure to cooperate with the Committee in its investigation.
On or about March 11, 1993, the respondent pleaded guilty in the Supreme Court of the State of New York, County of New York, to one count of grand larceny in the fourth degree. He has not been sentenced.
By petition dated June 14, 1993, the Departmental Disciplinary Committee seeks an order striking the respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b) on the ground that he has been disbarred upon his conviction of a felony as defined by Judiciary Law § 90 (4) (e). The respondent has not interposed a response to the petition.
The respondent stands convicted of grand larceny in the fourth degree, a class E felony (Penal Law § 155.30). Although respondent has not been sentenced, he ceased to be an attorney by operation of law upon his plea of guilty to a New York felony (see, Matter of Kourland, 172 AD2d 77).
Accordingly, the petitioner’s motion is granted that the respondent’s name shall be removed from the roll of attorneys and counselors-at-law, forthwith.
Ellerin, J. P., Wallach, Asch, Kassal and Rubin, JJ., concur.
Respondent’s name is directed to be stricken from the roll of attorneys and counselors-at-law in the State of New York, effective forthwith.